Citation Nr: 1622691	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  11-28 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an effective date prior to January 4, 2001 for the assignment of a compensable rating for posttraumatic stress disorder (PTSD).  

2.  Entitlement to an effective date prior to October 21, 2009 for the assignment of a 50 percent rating for PTSD.  

3.  Entitlement to an increased rating for degenerative arthritis of the right elbow, currently evaluated as 10 percent disabling.

4.  Entitlement to a rating in excess of 10 percent for right ulnar neuropathy prior to February 3, 2009, and to a rating in excess of 30 percent from October 1, 2015.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to December 1986 and from September 1989 to April 1994.    

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.    

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in April 2016.  
 
The issue of entitlement to an increased rating for PTSD and the issue of entitlement to an earlier effective date for the grant of service connection for PTSD have been raised at an April 2016 hearing, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these claims, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issue of entitlement to a rating in excess of 10 percent for degenerative arthritis of the right elbow and the issue of entitlement to increased ratings for right elbow ulnar neuropathy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran did not appeal a December 9, 1997 rating decision that granted a noncompensable rating for PTSD, and that decision is final.

2.  Subsequent to the December 9, 1997 rating decision there were no claims for an increased rating for PTSD prior to January 4, 2001.  

3.  Prior to October 21, 2009, the Veteran did not meet the criteria for a 50 percent rating for PTSD.


CONCLUSION OF LAW

1.  The criteria for an effective date prior to January 4, 2001 for the assignment of a compensable rating for PTSD have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).

2.  The criteria for an effective date prior to October 21, 2009 for the assignment of a 50 percent rating for PTSD have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veteran's Claims Assistance Act

Upon receipt of an application for benefits, VA is ordinarily required to notify the claimant and his/her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  Proper Veteran's Claims Assistance Act (VCAA) notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim, that VA will seek to provide, and that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).

The earlier effective date issues on appeal arise from the disagreement with the assignment of effective dates following the grant an increased rating for PTSD.  Courts have held that once a claim is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Board notes that the records pertinent to the Veteran's earlier effective date claims have been obtained.  The Veteran has provided testimony at a Travel Board hearing.  The Veteran has been accorded ample opportunity to present evidence and argument in support of the appeal and he has done so. 

In sum, the Board is satisfied that the originating agency properly processed the Veteran's effective date claims after providing the required notice and the duty to notify and assist has been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Accordingly, the Board will address the merits of the claim.


II.  Earlier Effective Date for Compensable Rating

A December 1997 rating decision granted the Veteran service connection and a noncompensable rating for PTSD.  A February 2002 rating decision denied a claim for a compensable rating for PTSD.  On a statement dated February 3, 2009, the Veteran submitted his current claim for a compensable rating for PTSD.  The June 2009 rating decision on appeal granted the Veteran an increased rating of 30 percent for PTSD, effective from February 3, 2009.  The Veteran disagreed with the effective date of the increased rating.  

A May 2010 rating decision granted the Veteran an increased rating of 50 percent for PTSD, also effective from February 3, 2009.  A July 2015 rating decision granted the Veteran a 30 percent rating for PTSD effective from January 4, 2001.  

The Veteran indicated at his hearing that he was medical boarded out of service due symptoms of his psychiatric disorder.  He asserted that he should have been provided a compensable rating for his PTSD ever since his discharge from service in 1994.  The Board notes that service connection for PTSD was not granted until May 1997.  The Veteran's assertions encompass a claim for entitlement to an earlier effective date for the grant of service connection for PTSD.  This issue is not currently in appellate status and has been referred to the RO in the introduction above for appropriate action.  

In general, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015).  An exception to that rule applies, however, under circumstances where evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  In such an instance, the law provides that the effective date of the award "shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  38 U.S.C.A. § 5110(b)(2) (West 2014); see also 38 C.F.R. § 3.400(o)(2) (2015); Harper v. Brown, 10 Vet. App. 125 (1997).  

In the July 2015 rating decision, the RO assigned the Veteran a compensable (30 percent) rating effective from January 4, 2001.  Consequently the February 8, 2002 rating decision denying a compensable rating for PTSD is now moot.  The Board notes that the Veteran did not appeal the December 1997 rating decision that assigned a noncompensable rating for PTSD.  There are no medical records showing treatment or complaints regarding PTSD subsequent to the December 1997 final rating decision and prior to January 4, 2001.  During that period, nothing was received from the Veteran.  Between December 1997 and January 4, 2001, the Veteran did not submit any claims for an increased rating for PTSD.  Consequently, there is no basis for assignment of a compensable rating effective any earlier than January 4, 2001.  38 C.F.R. § 3.400(o).

III.  Effective Date Prior to October 21, 2009 for a 50 Percent Rating

As noted above, the Veteran is not entitled to a compensable rating for PTSD prior to January 4, 2001.  The Veteran is potentially entitled to a 50 percent rating as early as January 4, 2001.  However an effective date prior to the current October 21, 2009 effective date may only be granted if the Veteran met the criteria for a 50 percent rating for PTSD prior to that date.  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based upon all the evidence of record that bears on occupational and social impairment, rather than solely upon the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2015). 

Diagnostic Code 9411 provides that a 30 percent rating is warranted for PTSD where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

The Board finds that the Veteran has not met the criteria for a 50 percent rating at any time prior to October 21, 2009.  The records indicate that prior to that date the Veteran had not had delusions, hallucinations, obsessive-compulsive behavior, or frequent panic attacks due to PTSD.  On VA examination in May 2009 the Veteran estimated that he had had from 6 to 12 panic attacks over the past 10 years.  The May 2009 VA examination report, and the VA treatment records dated from January 2001 to October 2009 (located in the Veteran's Virtual VA file), reveal that the Veteran denied suicidal and homicidal ideation.  In January 2001, and at his May 2009 VA examination, the Veteran denied any problems with his long and short-term memory.  In August 2002 the Veteran reported to a VA examiner that his PTSD symptoms were minimal at that time.  In August 2006 the Veteran reported that his mood remained "very good" and that, other than poor sleep and nightmares, he had no other symptoms.  The VA records prior to October 21, 2009 reveal that the Veteran was sometimes laid off from his job due to the economy, but that the Veteran did not report any problems at work.  At the May 2009 VA examination the Veteran stated that he very much enjoyed working for his employer.  

In May 2009 the Veteran stated that he enjoyed working around his house, doing yard work and carpentry and electrical projects.  He reported that he played golf with his cousin and brother-in law.  He stated that he and his wife socialized with friends from work and would occasionally attend parties, but they were content to stay home in one another's company.  The Veteran reported that he was a huge sports fan and loved to watch sports on television.  

The Board recognizes that the Veteran was assigned a GAF of 45 in January 2001 and a GAF of 48 in May 2009.  Although scores ranging from 41 to 50 are designated to reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job), the record demonstrates that prior to October 21, 2009 the Veteran did not experience any such symptoms.

As shown above, the medical records prior to October 21, 2009, have not reflected that the Veteran's PTSD resulted in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships; or symptoms of a similar nature and severity.  

Based on the above, the Board finds that the weight of the evidence demonstrates that entitlement to a 50 percent evaluation for PTSD did not arise prior to October 21, 2009.  Accordingly, an effective date prior to October 21, 2009 for the assignment of a 50 percent rating is not warranted.  38 C.F.R. § 3.400(o). 


ORDER

Entitlement to an effective date prior to January 4, 2001 for the assignment of a compensable rating for PTSD is denied.

Entitlement to an effective date prior to February 3, 2009 for a rating in excess of 50 percent for PTSD is denied.


REMAND

At his April 2016 hearing the Veteran reported recent right elbow treatment and reported that his right elbow pain was now causing him to have trouble sleeping.  He had not made such complaints previously.  As the record indicates that the Veteran's disabilities of the right elbow have increased in severity since the most recent VA examinations of the right elbow, the Veteran should be provided new VA examinations to determine the current severity of his right elbow degenerative arthritis and of his right elbow ulnar neuropathy.

The Veteran's most recent VA treatment records are located in his Virtual VA file and are dated August 24, 2015.  The Veteran's updated VA treatment records should be obtained and considered.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's relevant VA treatment records dated since August 24, 2015 and associate them with the claims file.

2.  Afford the Veteran an appropriate VA examination to determine the current nature and severity of the degenerative arthritis of the right elbow.  All indicated tests and studies should be accomplished and the findings then reported in detail.  The record must be made available to the examiner for review.

3.  Afford the Veteran an appropriate VA examination to determine the current nature and severity of his right elbow ulnar neuropathy.  All indicated tests and studies should be accomplished and the findings then reported in detail.  The record must be made available to the examiner for review.

4.  When the development requested has been completed, the AOJ should readjudicate the appeal in light of any additional evidence added to the claims file.  If any benefit sought is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


